Citation Nr: 1739556	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-31 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service-connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran has active duty service from June 1967 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in New Orleans, Louisiana. The Veteran's claim for posttraumatic stress disorder (PTSD) was denied.

The Veteran filed his notice of disagreement in October 2011 and perfected his appeal following the statement of the case in October 2013.

In a May 2017 submission, the Veteran requested that his claim be advanced on the Board's docket. The motion is denied as the Veteran did not submit any current evidence of serious illness, severe financial hardship, or other sufficient cause to grant the motion. 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1. The Veteran does not have a current psychiatric disorder that was incurred in or was caused by his military service. 

2. The Veteran does not have an in-service stressor that was found to be adequate by a VA psychiatrist or psychologist for a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met. 38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."). 

To the extent that the Veteran requests a new exam, the Board acknowledges this as challenge to the adequacy of his previous PTSD examination in July 2011. However, the examination was adequate under the VA expectations established in Barr v. Nicholson, 21 Vet. App. 303 (2007). The Secretary has a duty to assist claimants and must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit. 38 U.S.C.A. § 5103A(a)(1). As a part of his duty to assist claimants, the Secretary must provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim." 38 U.S.C.A. § 5103A(d)(1). A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one. Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). Id.

The Board finds that it can make a fully informed decision based on the examination in the record.  Therefore, as the Veteran's examination was adequate the Board finds that the duty to assist the Veteran has also been met. 

II. Service Connection-PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d). See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for PTSD has unique evidentiary requirements. It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5). See 79 Fed. Reg. 45,094 (August 4, 2014). VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014. See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015). In the present case, the RO certified the Veteran's PTSD appeal to the Board in March 2016. Although this claim may be adjudicated under the DMS-5, the examination using the DSM-IV was harmless in this case because the criteria for PTSD remains the same in both editions and, therefore, would not have changed the determination by the medical professional. Also, in regard to any diagnosis for PTSD that the Veteran may have, the claim still fails on a nexus basis, as there is no competent evidence of a nexus to service, to include the Veteran's service in Vietnam. In any event, the Board will still consider any private or VA examiner's discussion of both the DSM-IV and DSM-5 in adjudicating the current Veteran's PTSD claim, in order to provide the Veteran with every benefit of the doubt.

Pursuant to 38 C.F.R. §4.125(a), if the diagnosis of a mental disorder does not conform to DSM-IV or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis. Mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis. As such, the Court has held that a PTSD diagnosis provided by a mental-health professional must be presumed to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor, unless there is evidence to the contrary. Cohen v. Brown, 10 Vet. App. 128, 140 (1997). The DSM cannot be used "as a basis for rejecting the Veteran's favorable medical evidence as to the sufficiency of a stressor or the adequacy of the Veteran's symptomatology." Id. As such, in order to make a finding that the Veteran in this case did not have a valid PTSD diagnosis, the Board must clearly articulate its reasons for finding that the PTSD diagnosis was not made in accordance with the DSM requirements.

The United States Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In regard to an in-service stressor, if it is established through military citation or other supportive evidence that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat). To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the veteran have actually participated in combat with the enemy. See VAOPGCPREC 12-99.

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See id.

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability. It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a) (West 2014). The Board must determine, as a question of fact, both the weight and credibility of the evidence. Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value. The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for PTSD. The reasons for this determination are explained below.

The Board finds that the Veteran's claim does not rise to the level necessary for service connection because there is no established PTSD disability and even if the Board were to acknowledge that Veteran has PTSD, there is no competent nexus evidence to the Veteran's military service. 

The Veteran's service treatment records do not support a link between any psychiatric disorder and service. That is, they are silent for any psychiatric diagnoses, treatment, or complaints. In Reports of Medical History that the Veteran completed during service, he denied psychiatric symptoms. Additionally, when the Veteran sought treatment in 2010 for a different disability, in completing a past medical history form, the Veteran was asked to check past symptoms he experienced. Those included psychiatric symptoms of depression and anxiety, and the Veteran did not check either of them, but checked another symptom, which indicates that he read through the symptoms and checked ones he had experienced in the past.  

The Veteran was first afforded a VA examination in July 2011 shortly after filing his claim for benefits for PTSD in March 2011. The Veteran claims that his military service, which included time in Vietnam, led to a lifelong problem with alcohol due to PTSD. The Veteran at the time was currently being treated for alcoholism and had various hospitalizations and outpatient treatments for his alcohol dependence. The examiner acknowledged that the Veteran had a qualifying in-service stressor under the DSM IV criteria. The Veteran was an airborne radio intercept while in the military with combat experience. The Veteran explained his duties, in a previous statement, as being a bomb carrying fighter pilot that dropped bombs in enemy territory while in Vietnam. The Veteran also lost his wingman while under these hostile circumstances. The examiner determined that Veteran's symptoms are at least as likely as not related to the fear of hostile military or terrorist activity and therefore, a qualifying in-service stressor. However, the examiner stated that the Veteran did not have a current diagnosis of PTSD due a lack of functional deficits in any of the categories reviewed for consideration of this condition. The Veteran reported good relationships with family members and friends, he was able to retire due to age not because of any symptomology, and his symptoms were not severe enough to interfere with occupational and social functioning. Also, when asked the effects his service in Vietnam has had on his life, the Veteran stated, "I don't know that it has" impacted his life. The examiner determined the Veteran did not have a diagnosis of PTSD under the necessary criteria. 

The Board acknowledges that after the examination, the Veteran was hospitalized for depression and suicidal ideations in October 2013. On the discharge instructions within the claim file, the treating physician listed post-traumatic stress syndrome as one of the diagnoses for the Veteran. However, the Board does not find this to be a indicative of a current diagnosis of PTSD, as there is no substantiating evidence for the diagnosis. Regardless, even assuming that the proper DSM criteria was used to list PTSD as a diagnosis, the note is not attached to any other evidence, nor is there even evidence of what type of practitioner wrote this disability or if it is a mere recitation of the disabilities the Veteran is citing that he had at the time of the hospitalization. Therefore, even under the low threshold bar established by the Court in Cohen v. Brown, this is not an adequate diagnosis upon which PTSD may be granted, as the criteria require that PTSD be based upon a corroborated stressor under 38 C.F.R. § 4.125(a). 

Although there is more probative evidence to the contrary, even if the Board were to acknowledge that the Veteran has a current disability of PTSD based on this information, there is no corroborating evidence that there is a nexus between the Veteran's service and the current disability. 

The discharge note indicates that depression is the leading diagnosis for the Veteran's October 2013 hospitalization, not PTSD, and does not indicate that it the depression is related to his service. Even with previous hospitalizations that the Veteran had, when addressing the bases for his dependence during treatment for his alcoholism, the Veteran lists several other triggers such as experiencing a hurricane and the deterioration of his marriage. During the January 2006 stay, the Veteran's military service was discussed, but the Veteran does not indicate PTSD as a basis for his drinking. He actually denied any past psychiatric history and denied depression, suicidal ideation or psychotic symptoms, which tends to establish that his psychiatric symptoms were not associated with service. 

VA and non-VA records associated with the claims file show the first documented instance of psychiatric treatment was from January 2006, when the Veteran participated in an inpatient alcohol abuse program. Although the Veteran's claim was in March of 2011, even given the benefit of the January 2006 date, the passage of over 40 years between discharge from active service and the lack of medical documentation of a claimed disability, while not conclusive, is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). This is especially relevant in this case where the Veteran is claiming his PTSD began right after service, but there are no records for any type of treatment or symptoms for several decades although the Veteran was seeking medical help for his other conditions such as his service-connected hearing loss. 

The Board acknowledges the Veteran's lay statements that his military service particularly his six months in Vietnam, led to his PTSD disability. The Board finds that the statements are not competent evidence even if deemed credible, because, while he reports that he has PTSD which is due to service, the Veteran is not shown to have specialized medical education, training, or experience necessary to provide a competent medical opinion as to the existence and etiology of any acquired psychiatric disorder. Determining the etiology and diagnosis of an acquired psychiatric disorder is medically complex in nature. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
To the extent the Veteran has a history of alcohol abuse it cannot be considered a disability for service connection purposes in this particular case. See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301. To qualify for a limited exception to the general rule, it must be shown that substance abuse is clearly related to a service-connected disability. Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). As service connection cannot be granted for the Veteran's PTSD, service connection for substance abuse as secondary to a service-connected disability is not warranted.

"It is the veteran's 'general evidentiary burden' to establish all elements of his claim." Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). In considering all the evidence in the claims file the Veteran has not met his evidentiary burden. Even though he has a verified in-service stressor, the Veteran's lay assertions alone cannot establish a disability or nexus to his military service. 

In conclusion, the most probative evidence of record weighs against the Veteran's claim of service connection for PTSD. As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied. 



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


